       Case 3:17-cv-00439-JWD-EWD                Document 158    03/14/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

BLAIR IMANI, ET AL
                                                            CIVIL ACTION
VERSUS
                                       NO.: 17-CV-439-JWD-EWD
CITY OF BATON ROUGE, ET AL
****************************************************
                  MOTION FOR PROTECTIVE ORDER

       NOW INTO COURT, through undersigned counsel, comes defendants, City of Baton

Rouge/Parish of East Baton Rouge, Former Mayor Melvin Lee Holden, Former Chief Carl

Dabadie, Jr., Chief Murphy Paul, Billy Walker, Jonathan Abadie, Reab Simoneaux, William

Alexander, James Thomas, Derrick Williams, Curtis Wilson, Taylor Giroir, Alex Bell, Travis

Norman, Willie Williams, Darren Hunt, Earl Lapeyrouse, Alaina Mancuso, Jeff Pittman, Jason

Dohm, Kenny Brewer, Richard McCloskey, James Thomas, Earnest Jones, Kirk Glover, Keith

Wilson, (collectively referred to as “the City of Baton Rouge” or “the City/Parish”), who pursuant

to Fed.R.Civ.P Rule 26(c) moves for a protective order protecting any information sought during

the discovery process deemed confidential. For the reasons stated below, this motion should be

granted.

                                                  1.

       Through written discovery requests Plaintiffs seek information and documentation related

to confidential and/or sensitive law enforcement material concerning matters that could jeopardize

law enforcement strategies and officer safety.

                                                  2.

       Plaintiffs also seek unredacted Internal Affairs investigative files, which would reveal

officers of the Baton Rouge Police Department (“BRPD”) who have filed anonymous complaints

against other BRPD officers during the July 2016 Alton Sterling Protests.

                                                  1
       Case 3:17-cv-00439-JWD-EWD              Document 158      03/14/19 Page 2 of 3



                                                3.

       The City/Parish asserts that a protective order is necessary to preserve the anonymity

afforded to law enforcement complainants. Moreover, the complainants have agreed to disclose

their identities to the Plaintiffs and to the Court; therefore, this motion merely seeks to bar

disclosure to the general public, including the media.

                                                4.

       Lastly, any burden and prejudice involved in preserving not only the anonymity requested

herein, but in also preserving information and documentation related to confidential and/or

sensitive law enforcement material would outweigh any need to publicly disclose said confidential

information.

       WHEREFORE, the City/Parish prays that this Honorable Court issue a protective order

herein protecting any information sought during the discovery process deemed confidential.



                                 RULE 37 CERTIFICATION

       Pursuant to Fed.R.Civ.P. 37(a)(1) and Local Civil Rule 37, counsel for the parties herein

conferred in a good-faith effort to resolve the discovery matters that are subject of this motion

between December 12, 2018 through March 13, 2019.




                               SIGNATURE BLOCK ON NEXT PAGE




                                                                                               2
       Case 3:17-cv-00439-JWD-EWD               Document 158        03/14/19 Page 3 of 3



                                              RESPECTFULLY SUBMITTED:


                                              ANDERSON O. “ANDY” DOTSON, III
                                              INTERIM PARISH ATTORNEY

                                              /s/Candace Ford
                                              Candace Ford (#37686)
                                              Assistant Parish Attorney
                                              Tedrick K. Knightshead (#28851)
                                              First Assistant Parish Attorney
                                              A. Gregory Rome (#21062)
                                              Director of Litigation/Risk Management
                                              222 St. Louis Street, 9th Floor
                                              Baton Rouge, LA 70802
                                              (225) 389-3114 - Telephone
                                              (225) 389-8736 - Facsimile
                                              cford@brla.gov - Email
                                              tknightshead@brla.gov - Email
                                              grome@brla.gov – Email

                                         CERTIFICATE

       I hereby certify that a copy of the foregoing was this date electronically filed with the Clerk

of Court using the Court’s CM/ECF system. Notice of this filing will be sent to all counsel of

record by operation of the Court’s electronic filing system.

       Baton Rouge, Louisiana this 14th day of March, 2019.



                                  /s/ Candace Ford_________
                                      CANDACE B. FORD




                                                                                                    3
